Citation Nr: 1243588	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1982 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Atlanta, Georgia.

In September 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from November 1982 to April 2005.  He claims that he has a right shoulder disability that had its onset in service or is otherwise related to service.  Specifically, he points to a February 1984 in-service motor vehicle accident in which he injured his right shoulder, as well as his duties in service as a military working dog handler for many years.

With regard to the Veteran's service treatment records, February 1984 records reflect that he presented to the emergency room after a motor vehicle accident (the vehicle rolled), and he was diagnosed with a right shoulder soft tissue injury.  A May 1995 service treatment record reflects that the Veteran complained of right shoulder pain for one day with after lifting weights, and that it hurt when he raised his right arm in abduction or flexion.  A diagnosis of strained right bicep tendon versus bursitis was recorded.  He was referred for physical therapy, and a May 1995 physical therapy record reflects a diagnosis of right shoulder strain, resolving.  See also Statement, November 2007.

The Veteran was provided with a VA examination in March 2006, but x-rays were normal and no right shoulder disability was diagnosed.

Subsequently, in his January 2007 notice of disagreement, the Veteran reported that his right shoulder pops excessively and sometimes tightens in such a way as to limit motion.  November 2007 VA treatment records reflect that the Veteran complained of right shoulder pain for four weeks when doing push-ups, and that he apparently injured his right shoulder throwing underhanded.  X-rays were negative.  Diagnoses of chronic shoulder separation and probable SLAP tear were noted.  A follow-up note in March 2008 reflects his shoulder improved with physical therapy.  An April 2008 outpatient problem list includes shoulder separation chronic and shoulder sprain superior glenoid labrum lesion (SLAP).  

In September 2010, the Board remanded the Veteran's claim so that he could be afforded a new VA examination because the March 2006 VA examiner did not diagnose any right shoulder condition whereas the more recent outpatient treatment records reflect the diagnosed conditions noted above.  The Board asked in its September 2010 remand that the examiner please address, among other things, whether any current right shoulder disability may be related to the Veteran's history in service of the motor vehicle accident and also of working as a military working dog handler.

The Veteran was afforded a new VA examination in September 2010.  The VA examiner explained that he could not opine as to whether the Veteran's right shoulder condition had its onset in service or was otherwise related to service without resorting to mere speculation.  The examiner did not, however, provide any rationale for his opinion.  Based thereon, the Board finds that, regrettably, another remand is required so that the Veteran may be afforded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

In October 2011, the Veteran submitted a statement in support of his claim and attached a September 2011 private MRI report.  The Veteran also referenced private medical treatment.  Because it appears that there are outstanding private treatment records relating to the Veteran's claim, the Board also finds that a remand is necessary so that any outstanding private treatment records relating to the Veteran's claim may be associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding private treatment records relating to the Veteran's claimed right shoulder disability, including from Eisenhower Medical Center, and associate them with the claims file.  To that end, provide the Veteran with Forms-21-4142 for him to complete and submit.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder disability.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination, the examiner should render an opinion as to whether it is at least as likely as not that any right shoulder disability found on examination had its onset in service or is otherwise related to the Veteran's service, including, but not limited to:

	 a) the February 1984 motor vehicle accident, 
	b) the May 1995 complaints, and 
	c) the Veteran's history as a military working dog handler.  

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


